PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/275,336
Filing Date: 14 Feb 2019
Appellant(s): Amble et al.



__________________
Scott Paul (42984)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 21-25, 26-30, 31-35 rejected under 35 U.S.C. 103 as being unpatentable over Bachiri et al (US 20080162642 A1, hereafter referred to as Bachiri) in view of Clark et al (US 20070143472 A1, hereafter referred to as Clark) in view of Castlellucci et al (US 20140207883 A1, hereafter referred to as Castlellucci).
Regarding claim 21, Bachiri teaches a computer implemented method of managing instant message delivery, comprising:
receiving an instant message (Bachiri [0031]), directed to a recipient (Bachiri [0027]);
determining, responsive to receiving the instant message, a user profile for the recipient (Bachiri [0030-0031] discloses selecting a profile based on time of day or user activity) that specifies rules for delivering instant messages to the recipient (Bachiri [0028]);
determining, responsive to receiving the instant message, a delivery policy for the instant message according to the user profile of the recipient (Bachiri [0031] discloses determining a delivery action based on the rules associated with the selected profile); and
sending the instant message to the client device of the recipient according to the delivery policy (Bachiri [0031]).
However, Bachiri does not explicitly teach determining an activity level of a client device of the recipient; determining a delivery policy for the instant message according to the activity level of the client device; combining, responsive to receiving a further instant message from a same sender as the 
Clark, in an analogous art, teaches determining, responsive to receiving the instant message (Clark [0039] discloses a sender sending a new message), an activity level of a client device of the recipient (Clark [0029-0032 and 0039] discloses determining an activity of the user) and a user profile for the recipient (Clark [0039] discloses querying user defined rules associated with a recipient), that specifies rules for delivering instant messages to the recipient (Clark [0026] discloses a rules database, wherein the rules are specified by individual users [0033] and control the delivery of incoming messages [0037]);
determining, responsive to receiving the instant message, a delivery policy for the instant message according to the user profile of the recipient and the activity level of the client device (Clark [0039 and 3007]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bachiri in view of Clark in order to configure the determination of a user activity level of the client device of the recipient and determine a delivery policy based on the activity level of the client device, as taught by Clark.
One of ordinary skill in the art would have been motivated in order to control the delivery of message so as not to disturb or interrupt a recipient actively engaged in another activity (Clark [0037) subsequently decreasing user productivity [0024]).
However, Bachiri-Clark does not explicitly teach combining, responsive to receiving a further instant message from a same sender as the instant message and within a predetermined amount of time, the instant message and the further instant message into a consolidated instant message; and 
Castellucci, in an analogous art, teaches combining, responsive to receiving a further instant message from a same sender as the instant message and within a predetermined amount of time (Castellucci [0080] teaches functionality performed at a server of aggregating received messages from the same sender, intended for a recipient within a aggregation time [0026-0028]), the instant message and the further instant message into a consolidated instant message (Castellucci [0028-0029] discloses an aggregated message); and 
sending the consolidated instant message to the client device of the recipient (Castelucci [0029]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bachiri-Clark in view of Castellucci in order to configure the method which transmits messages to a client device of the recipient, as taught by Bachiri-Clark, to combine, responsive to receiving a further instant message from a same sender as the instant message and within a predetermined amount of time, the instant message and the further instant message into a consolidated instant message and sending the consolidated instant message, as taught by Castellucci.
One of ordinary skill in the art would have been to reduce traffic in a network oer which the aggregatred messages are sent and workload on the corresponding server (Castellucci [0045]) and reduce attention time consumed by the receiver (Castellucci [0031]).

Regarding claim 22, Bachiri-Clark-Castellucci teaches the limitations of claim 21, as rejected above.


Regarding claim 23, Bachiri-Clark-Castellucci teaches the limitations of claim 21, as rejected above.
Additionally, Bachiri-Clark-Castellucci teaches the method wherein the sending the instant message to the client device is delayed until the activity level of the client device decreases below a threshold (Clark [0009, 0038-0039] discloses delaying the sending of the message until the user focus with regard to a specific activity has ceased for a predetermined (pre-specified) period of time).

Regarding claim 24, Bachiri-Clark-Castellucci teaches the limitations of claim 21, as rejected above.
Additionally, Bachiri-Clark-Castellucci teaches the method wherein an incoming instant messaging rate for the recipient is determined across a plurality of different senders (Clark [0049]);
and the delivery policy is further determined according to the incoming instant messaging rate (Clark [0039]).

Regarding claim 25, Bachiri-Clark-Castellucci teaches the limitations of claim 21, as rejected above.
Additionally, Bachiri-Clark-Castellucci teaches the method wherein the sending the instant message to the client device is delayed until the incoming instant messaging rate for the recipient decreases below a threshold (Clark [0039] discloses delaying the transmission of messages until the rule, 

Regarding claims 26-30, 31-35, they do not teach or further limit over the limitations presented above with respect to claim 21-25.
Therefore, claims 26-30, 31-35 are rejected for the same reasons set forth above regarding claims 21-25.
(2) Response to Argument
Regarding claim 21, applicant argues:
“Independent claim 21 recites, in part, the limitations of "determining, responsive to receiving the instant message, an activity level of a client device of the recipient and a user profile for the recipient that specifies rules for delivering instant messages to the recipient.” Referring to page 4 of the Fourth Office Action, the Examiner made the following Graham findings of fact regarding the scope and content of Clark:…..
Appellant respectfully disagrees.
Clark does not teach determining a delivery policy for the instant message according to a 10 user profile and an activity level of the client device.” Remarks pg 8-9

In response, the examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during 
[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application. Phillips v. AWH Corp.,*>415 F.3d 1303, 1313<, 75 USPQ2d 1321>, 1326< (Fed. Cir. 2005) (en banc).
The ordinary and customary meaning of a term may be evidenced by a variety of sources, >including “the words of the claims themselves, the remainder of the specification, the prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms, and the state of the art.”< Phillips v. AWH Corp., *>415 F.3d at 1314<, 75 USPQ2d **>at 1327.< If extrinsic reference sources, such as dictionaries, evidence more than one definition for the term, the intrinsic record must be consulted to identify which of the different possible definitions is most consistent with applicant’s use of the terms. Brookhill-Wilk 1, 334 F. 3d at 1300, 67 USPQ2d at 1137; see also Renishaw PLC v. Marposs Societa ' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998).
As applied to the instant application, the claim recites, in part, “determining, responsive to receiving the instant message, a delivery policy for the instant message according to a user profile of the recipient and the activity level of the client device”, which based upon broadest reasonable 
Clark teaches upon receipt of an incoming message [for a recipient device] determining a delivery rule or rules based on a user configuration or set of preferences and activity of the recipient device (Clark [0037-0039] teaches upon receipt of a new IM message, intended for a recipient device, querying a measurement tracker to get information about a user’s current activity (analogous with the “activity of the recipient device”), wherein upon determination of a user’s current activity a rules database associated with the recipient is queried (analogous with “user configuration or set of preferences”) to determine whether to delivery or delay delivery of the message (analogous with “delivery rule”)), wherein the activity includes a current focus of an application (Clark [0008, 0031] discloses identifying user activity based on a foreground application (analogous with “focus”)).

Regarding claim 21, applicant argues:
“”While Clark teaches that a rule may be identified for a given application, Clark does not teach determining a delivery policy according to an activity level of the client device. As explicitly defined in paragraph [0020] of Appellant's disclosure, "the term ‘activity level’ means a list of applications currently executing on a client." Paragraph [0039] only describes determining a recent application that the user has identified — not a list of applications currently executing on a client. Consequently, Clark fails to teach the limitations for which the Examiner is relying upon Clark to teach.” Remarks pg 9


Moreover, the specifics of the “activity level”, as set forth by the applicant (Remarks pg 9), are not positively recited such that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., activity level comprising a list of applications currently executing on a client) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant appears to maintain the ability to define a plurality of alternative and distinct definitions or meanings in a specification or disclosure without further specificity or positive recitation in the claims.
The examiner’s interpretation of the claims is consistent with the applicant’s specification. The applicant has failed to provide claim language which restricts the definition of “activity level” to a specific embodiment in the plurality of embodiements recited in paragraph 0020. 

Regarding claim 21, applicant argues:
“The Examiner's arguments are not consistent with the case law. "[I]nterpreting what is meant by a word in a claim 'is not to be confused with adding an extraneous limitation appearing in the In re Cruciferous Sprout Litigation, 301 F.3d 1343, 1348 (Fed. Cir. 2002) (citing Intervet America Inc. v. Kee-Vet Laboratories Inc., 12 USPQ2d 1474, 1476 (Fed. Cir. 1989)). As stated by the Federal Circuit within Phillips v. AWH Corp., 415 F.3d 1303, 1322 (Fed. Cir. 2005) (en banc), the specification "is always highly relevant to the claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term." See also Retractable Technologies v. Becton, Dickinson and Company, 653 F.3d1296, 1305 (Fed. Cir. 2011) ("Claim language must always be read in view of the written description"). Accordingly, "where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim." Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301 (Fed. Cir. 1999).” Remarks pg 10 

In response the examiner respectfully disagrees. The applicant has presented several (at least 4) definitions of an activity level, in the specification, without specifying or positively reciting one (or any) of the intended interpretations for consideration. Specifically, the applicant’s specification (Pg Pub 0020) defines an activity level 1. An application that has focus 2. An application that does not have focus. 3. A list of application currently executing. 4. A number (cardinality) of applications currently executing. 
Of the plurality of meanings of the claimed feature “activity level”, the examiner’s interpretation “a current focus of an application” is one of the plural definitions of activity level as recited by applicant’s specification 0020.
The applicant appears to maintain the ability to define a plurality of alternative and distinct definitions or meanings in a specification or disclosure without further specificity or positive recitation in the claims.


Regarding claim 21, applicant argue:
“Two important takeaways from this case law are the following: (i) interpreting what is meant by a word in a claim is not to be confused with adding an extraneous limitation appearing in the specification, which is improper; and (ii) when an explicit definition is provided, that definition controls. In this regard reference is made to paragraph [0020] of Appellant's disclosure, which states: "[a]s defined within this disclosure, the term ‘activity level’ means a list of applications currently executing on a client" (emphasis added). Thus, Appellant's specification has unambiguously provided an explicit definition for the term "activity level." Consequently, Appellant is not adding extraneous limitations appearing in the specification into the claims, which is the basis of the Examiner's 4 arguments.” Remarks pg 10-11

In response the examiner respectfully disagrees. The applicant has failed to claim an “explicit definition” (Remarks pg 10). The applicant’s specification supports a plurality of varying, distinct definitions. One of which is identical to the interpretation of the examiner. The applicant’s recitation, in the specification, of a plurality of meanings of “activity level” without further clarification or positive recitation in the claims leaves the intended claimed meaning (to which the metes and bounds are attributed to) unclear and vague.
The applicant appears to maintain the ability to define a plurality of alternative and distinct definitions or meanings in a specification or disclosure without further specificity or positive recitation in the claims.


Regarding claim 21, applicant argues:
“The Examiner has not disputed that Clark fails to teach the claimed "determining ... an activity level of a client device of the recipient" as properly construed consistent with the specification. Rather, the Examiner has relied upon an improper claim construction. Since Clark fails to teach the limitations for which the Examiner has solely relied upon Clark to teach, the Examiner's combination  of Bachiri and Clark fails to teach the limitations at issue.” Remarks pg 11

In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 21.  The prior art, specifically Clark, teaches the claimed feature “determining, responsive to receiving the instant message, a delivery policy for the instant message according to a user profile of the recipient and the activity level of the client device”, which based upon broadest reasonable interpretation, in view of applicant’s specification (pg-pub paragraph 0020), indicates upon receipt of an incoming message [for a recipient device] determining a delivery rule or rules based on a user configuration or set of preferences and activity of the recipient device (Clark [0037-0039] teaches upon receipt of a new IM message, intended for a recipient device, querying a measurement tracker to get information about a user’s current activity (analogous with the “activity of the recipient device”), wherein upon determination of a user’s current activity a rules database associated with the recipient is queried (analogous with “user configuration or set of preferences”) to determine whether to delivery or delay delivery of the message (analogous with “delivery rule”)), wherein the activity includes a current focus of an application (applicant’s specification 

Regarding claim 21, applicant argues:
“While the Examiner's invokes "broadest reasonable interpretation in view of applicant's specification" the Examiner presents no evidence or analysis to support such a finding. The Examiner points to no portion of Appellant's specification that supports the Examiner's claim construction. On the contrary ' The Examiner admits, on page 4 of the Second Office Action, that Bachiri fails to teach these limitations and yet again, the Examiner completely ignores that paragraph [0020] of Appellant's disclosure states "[a]s defined within this disclosure, the term ‘activity level' means a list of applications currently
executing on a client" (emphasis added). Appellant could not have been more specific in providing an explicit definition for the term "activity level." ” Remarks pg 11-12

In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 21.
Specifically, the applicant has presented several (at least 4) definitions of an activity level, in the specification, without specifying or positively reciting one (or any) of the intended interpretations for consideration, in the claims. Specifically, the applicant’s specification (Pg Pub 0020) defines an activity level 1. An application that has focus 2. An application that does not have focus. 3. A list of application currently executing. 4. A number (cardinality) of applications currently executing. 
The examiner has not ignored, the applicant’s specification, as asserted by applicant. On the contrary, the examiner’s interpretation is consistent with one (of the plurality) of meanings of activity 
Clark teaches upon receipt of an incoming message [for a recipient device] determining a delivery rule or rules based on a user configuration or set of preferences and activity of the recipient device (Clark [0037-0039] teaches upon receipt of a new IM message, intended for a recipient device, querying a measurement tracker to get information about a user’s current activity (analogous with the “activity of the recipient device”), wherein upon determination of a user’s current activity a rules database associated with the recipient is queried (analogous with “user configuration or set of preferences”) to determine whether to delivery or delay delivery of the message (analogous with “delivery rule”)), wherein the activity includes a current focus of an application (Clark [0008, 0031] discloses identifying user activity based on a foreground application (analogous with “focus”)).

Regarding claim 21, applicant argues:
“Consequently, Appellant maintains that the Examiner has 18 — erred by in characterizing the scope and content of Clark.” Remarks pg 12

In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 21, the prior art of Clark, and the examiner’s interpretation of the specification, particularly paragraph 0020. 
Specifically, the examiner has applied an interpretation of the claimed feature “activity level” which is consistent with the plurality of defined, yet unspecified and unclaimed, alternatives for the feature “activity level”. The applicant appears to maintain the ability to define a plurality of alternative distinct definitions or meanings in a specification or disclosure without further specificity or positive recitation in the claims.
The examiner’s interpretation of the claims is consistent with the applicant’s specification. The applicant has failed to provide claim language which restricts the definition of “activity level” to a specific embodiment in the plurality of embodiments recited in paragraph 0020. 

Regarding claim 21, applicant argues:
“The Examiner refers to the "broadest reasonable interpretation in view of applicant's specification" yet again ignores the explicit definition found in paragraph [0020] of Appellant's disclosure (i.e., "[a]s— defined within this disclosure, the term ‘activity level’ means a list of applications currently executing on a client"). The Examiner's analysis point to no teachings regard a list of applications currently 12 executing on a client.” Remarks pg 13

In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 21. The examiner’s interpretation considers the explicit definition found in paragraph 0020 and is consistent with one of the plurality of, alternative, definitions found in paragraph 0020 to support activity level. 
The applicant has presented several (at least 4) definitions of an activity level, in the specification, without specifying or positively reciting one (or any) of the intended interpretations for consideration, in the claims. Specifically, the applicant’s specification (Pg Pub 0020) defines an activity level 1. An application that has focus 2. An application that does not have focus. 3. A list of application currently executing. 4. A number (cardinality) of applications currently executing. 
The examiner has not ignored, the applicant’s specification, as asserted by applicant. On the contrary, the examiner’s interpretation is consistent with one (of the plurality) of meanings of activity 
Clark teaches upon receipt of an incoming message [for a recipient device] determining a delivery rule or rules based on a user configuration or set of preferences and activity of the recipient device (Clark [0037-0039] teaches upon receipt of a new IM message, intended for a recipient device, querying a measurement tracker to get information about a user’s current activity (analogous with the “activity of the recipient device”), wherein upon determination of a user’s current activity a rules database associated with the recipient is queried (analogous with “user configuration or set of preferences”) to determine whether to delivery or delay delivery of the message (analogous with “delivery rule”)), wherein the activity includes a current focus of an application (Clark [0008, 0031] discloses identifying user activity based on a foreground application (analogous with “focus”)).

Regarding claim 21, applicant argues:
“The Examiner refers to "determining a delivery rule or rules based on a user configuration or set of preferences and activity of the recipient device." However, none of these teachings necessarily (ie., inherently) identify a list of applications currently executing on a client. The Examiner also refers to "querying a measurement tracker to get information about a users current activity." A user's current activity also does not necessarily (1.e., inherently) involve identifying a list of applications currently executing on a client. Therefore, the Examiner has not established that Clark teaches the limitations for which the Examiner has relied upon Clark to teach. Also, "a current focus of an application" is not a list of applications currently executing on a client. At best, this teaching describes a single application (not a list of applications) that may (or may not) be executing on a client.” Remarks pg 13 


The applicant has failed to positively recite, in the claims as filed, the specifics of the plurality of alternatives for “activity level”, yet insists the definition the applicant envisions, should be applied without supporting claim language to help identify the metes and bounds of the claim. As such the examiner’s interpretation is consistent with at least one of the plurality of meanings of “activity level” as supported by the specification but not claimed.

Regarding claim 21, applicant argues:
“Here, the Examiner merely restates assertions previously made by the Examiner. Notably, the Examiner has not addressed the Federal Circuit case law that is on point with regard to claim constructions of terms that have been explicitly defined in the specification. M.P.E.P. § 2111(IV)(A) addresses this very point as follows: Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Zoro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). (underline added)  
The Examiner's analysis continues to ignore this explicit guidance presented in the M.P.E.P., which is based upon the case law already cited by Appellant. The Examiner's additional commentary 

In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 21. Specifically, the applicant’s intended meaning or definition of “activity level” is not positively recited in the claims. A review of the specification, which contributed to the examiner’s broadest reasonable interpretation in view of the applicant’s specification, of the term “activity level” is commensurate with one of the several (as set forth above in response to applicant’s previous arguments) definitions. 
The applicant has presented several (at least 4) definitions of an activity level, in the specification, without specifying or positively reciting one (or any) of the intended interpretations for consideration, in the claims. Specifically, the applicant’s specification (Pg Pub 0020) defines an activity level 1. An application that has focus 2. An application that does not have focus. 3. A list of application currently executing. 4. A number (cardinality) of applications currently executing. 
The examiner has not ignored, the applicant’s specification, as asserted by applicant, nor has the examiner ignored explicit guidance of the MPEP. On the contrary, the examiner’s interpretation, in view of applicant’s specification, is consistent with one (of the plurality) of meanings of activity level as defined by the applicant such that Clark teaches a current focus of an application (applicant’s specification [0020] supports an activity level as an application that has or does not have focus (current attention or foreground of a display)). 
Clark teaches upon receipt of an incoming message [for a recipient device] determining a delivery rule or rules based on a user configuration or set of preferences and activity of the recipient device (Clark [0037-0039] teaches upon receipt of a new IM message, intended for a recipient device, querying a measurement tracker to get information about a user’s current activity (analogous with the 

Regarding claim 23, applicant argues:
“Appellant respectfully disagrees. Paragraph [0009] of Clark teaches, in part, the following: Further this invention describes a method of specifying the delay in the receipt of the message by the recipient based on the type of activity the recipient is doing currently in addition to the length of time the recipient has stopped doing the current activity. If a receiver is using e-mail, then it is fine to interrupt the user after, for example, a two second delay, but if the receiver is writing in a word-processor (which typically requires more thought and care), then, for example, a four second delay would be appropriate, and if the recipient is involved in editing computer source code in a UNIX session, perhaps a ten second delay would be more convenient. (emphasis added) 
The claims contemplate that the "client device is delayed until the activity level of the client device decreases below a threshold" and the activity level is a list of applications currently executing on the client device of the recipient. However, Clark neither refers to an activity level of the client, as defined in Appellant's specification, or a threshold to which the activity level is compared. Thus, Clark fails to teach the limitations of claim 23 for which Clark alone is being relied upon to teach.” Remarks pg 15



Regarding claim 23, applicant argues:
“As noted above, the claims contemplate that the "client device is delayed until the activity level of the client device decreases below a threshold." The Examiner refers to "the user focus with regard to a specific activity.". However, the user focus is not an activity level of the client device. Rather, this teaching refers to the activities of the user. For example, the Examiner's cited paragraph [0009] of Clark teaches "one aspect of the present invention provides the capability to delay the receipt of a message until after the recipient has stopped typing for a few seconds." The "typing" is an activity of the user — not the client device. Additionally, what is being compared to the alleged threshold (1.e., "a few seconds") is not the user activity itself. Rather, what is being compared is a time, and this time is not an "activity level of the client device" as claimed.” Remarks pg 16

 In response the examiner respectfully disagrees. Based upon broadest reasonable interpretation in view of applicant’s specification, the examiner understands the claimed feature “[sending] is delayed until the activity level of the client device decreases below a threshold” to indicate delaying the delivery of a message until the activity of the recipient device satisfies a threshold, wherein the activity includes determining a device’s foreground application or an application that has the device’s current focus (applicant’s specification [0020]). Clark teaches delaying the delivery of a message until the activity of the recipient device is satisfies a threshold (Clark [0009, 0038-0039] discloses delaying the sending of the message until the user focus with regard to a specific application has ceased for a predetermined (pre-specified) period of time, in other words delaying the sending until an 
The examiner’s reference to focus is directed to the device including an application, on the device, in the foreground or currently being interacted with. This reference is commensurate with the applicant’s specification [0020] and commensurate with a person of ordinary skill in the art (a device focus is the known to one of ordinary skill in the art as the foreground or currently active application). Clark teaches determining the focus, or lack there of (ie no longer the focus) or current application that is in the foreground being actively interacted (Clark [0009] disclose determining whether an e-mail application or word processing application has the focus or how long since said application had focus. Likewise, 0039 teaches current activity includes the application the recipient has been using or metric identifying how long said application has not been in use). The applicant has focused on the user behavior, while overlooking the explicit recitation of a determination of which application is being interacted, which application has focus, which is relied upon by the examiner.











Respectfully submitted,
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446                                                                                                                                                                                                        
Conferees:
/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446                                                                                                                                                                                                        
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.